DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27th, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 include the limitations: "wherein a plurality of first contact surfaces in which each of the plurality of protrusions and each of the plurality of grooves face each other in the radial direction of the shaft insertion hole extends in a circumferential direction of the shaft coupling surface", and 
"wherein a plurality of second contact surfaces in which each of the plurality of protrusions and each of the plurality of grooves face each other in the circumferential direction of the shaft coupling surface"
These limitations do not provide sufficient definition to the structure of the first and second contact surfaces to render the metes and bounds of the claim definite to a person of ordinary skill in the art. Specifically, the claims only establish a direction the surfaces face and a direction the plurality of surfaces extend, not where on the physical device the surfaces are located, such as whether the first (and second) contact surfaces are formed as part of the hub, the shaft coupling surface, or the rotor shaft. The limitations will be interpreted as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (US 10749410), hereinafter Bang in view of Skolfield (US 2558589).
Regarding claim 1, Bang teaches a motor assembly comprising: 
a stator (see Bang col. 1 lines 57-67); 
a rotor comprising a rotor shaft and configured to be rotatable by electromagnetic interaction with the stator (see Bang col. 1 lines 57-67); 
a hub (impeller 1030 includes shaft combiner 1033, see Bang fig. 38 and col. 34 lines 64-65) made of a plastic material (fiber-reinforced plastic, see Bang col. 7 lines 1-3) and comprising a hollow portion configured to allow the rotor shaft to pass therethrough (see Bang fig. 16); and 
a shaft coupling member positioned between the hollow portion and the rotor shaft (anti-deformation unit 1036, see Bang col. 34 lines 66-67 and fig. 38) and including a body portion accommodated in the hollow portion (anti deformation unit 1036 is included in the inner face of shaft combiner 1033, see Bang fig. 38 and Col. 35 lines 1-7).
a shaft insertion hole into which the rotor shaft is inserted (shaft passes through center of anti-deformation unit 1036, see Bang fig. 38), 
a shaft coupling surface in contact with the rotor shaft press-fitted into the shaft insertion hole (shaft is pressed in 1036a, see Bang fig. 38 and col. 35 lines 8-12), and 
Bang does not teach that the shaft is made of a metallic material, that the coupling member is made of a second plastic material different from the first plastic material.
However, Skolfield teaches the concept of attaching a hollow hub of a fan (3) to a shaft (1) with a shaft coupling member (4) positioned between the shaft and hollow portion of the hub (see Skolfield fig. 2), wherein the shaft is made of metal, the hub is made of rigid plastic, and the sleeve is made of flexible, resilient, and compressible material similar to synthetic rubber (see Skolfield col. 2 lines 13-32). It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Skolfield with the device of Bang, to produce a device wherein the rotor has a metal shaft and the shaft coupling member is removable and made of a different plastic material, as doing so represents the simple substitution of one known element for another to obtain predictable results.
Bang also does not explicitly teach that the body portion of the cited embodiment includes:  
a first coupling portion provided in the body portion, the first coupling portion comprising a plurality of protrusions protruding in a radial direction of the shaft insertion hole from an opposite surface of the shaft coupling surface of the body portion, 
wherein the hollow portion includes a second coupling portion configured to be coupled to the first coupling portion in a locking manner to prevent the body portion from rotating with respect to the hollow portion, the second coupling portion comprising a plurality of grooves to allow each of the plurality of protrusions to be inserted into each of the plurality of grooves, 
wherein a plurality of first contact surfaces in which each of the plurality of protrusions and each of the plurality of grooves face each other in the radial direction of the shaft insertion hole extends in a circumferential direction of the shaft coupling surface, and the plurality of first contact surfaces are spaced apart from each other along the circumferential direction of the shaft coupling surface, 
wherein a plurality of second contact surfaces in which each of the plurality of protrusions and each of the plurality of grooves face each other in the circumferential direction of the shaft coupling surface extends in the circumferential direction of the shaft coupling surface and the radial direction of the shaft insertion hole.
However, a separate embodiment of Bang does teach an anti-slip structure between shaft and hub, wherein the shaft includes a first coupling portion, the first coupling portion comprising a plurality of protrusions protruding radially outward from the rotor shaft (ridges between grooves 2072ba, see Bang fig. 48b), and the hollow portion includes a second coupling portion configured to be coupled to the first coupling portion in a locking manner to prevent the shaft from rotating with respect to the hollow portion, the second coupling portion comprising a plurality of grooves to allow each of the the protrusions to be inserted into the grooves (features corresponding to grooves 2072ba, see Bang col. 41 lines 30-38). Each of these grooves and protrusions form a plurality of contact surfaces extending circumferentially (outer surfaces of splines have a width, see Bang fig. 48b) and radially (splines extend from inner radius, see Bang fig. 48b).
It would have been obvious to a person having ordinary skill in the art to integrate the additional teachings of Bang into the motor assembly of Bang and Skolfield such that a first coupling portion provided in the body portion, the first coupling portion comprising a plurality of protrusions protruding in a radial direction of the shaft insertion hole from an opposite surface of the shaft coupling surface of the body portion, 
wherein the hollow portion includes a second coupling portion configured to be coupled to the first coupling portion in a locking manner to prevent the body portion from rotating with respect to the hollow portion, the second coupling portion comprising a plurality of grooves to allow each of the plurality of protrusions to be inserted into each of the plurality of grooves, 
wherein a plurality of first contact surfaces in which each of the plurality of protrusions and each of the plurality of grooves face each other in the radial direction of the shaft insertion hole extends in a circumferential direction of the shaft coupling surface, and the plurality of first contact surfaces are spaced apart from each other along the circumferential direction of the shaft coupling surface, 
wherein a plurality of second contact surfaces in which each of the plurality of protrusions and each of the plurality of grooves face each other in the circumferential direction of the shaft coupling surface extends in the circumferential direction of the shaft coupling surface and the radial direction of the shaft insertion hole
Such a modification would have ensured that there was no undesirable slip between the body portion and the impeller hub (see Bang col. 41 lines 27-29).

Regarding claim 2, Bang in view of Skolfield teaches the motor assembly according to claim 1, but does not explicitly teach that the plastic material forming the shaft coupling member has a higher elongation at break than the plastic material forming the hub. 
However, Bang in view of Skolfield further teaches that the plastic material forming the hub is a fiber-reinforced plastic and that the plastic material forming the shaft coupling member is a synthetic rubber. Examiner takes official notice that, as cited in previous actions, rigid plastics, particularly fiber-reinforced ones, are known to those having ordinary skill in the art to have material properties corresponding to relatively low elongations at break, whereas rubbers are known to have comparatively high elongations at break.

Regarding claim 3, Bang in view of Skolfield teaches the motor assembly according to claim 1, but does not explicitly teach that the plastic material forming the shaft coupling member has a higher static friction coefficient with the metallic material than the plastic material forming the hub.
However, Skolfield specifically teaches the desirability of selecting the material of the shaft coupling member such that it can supply torque to the shaft (see Skolfield col. 2 lines 59-54). It would have been obvious for a person of ordinary skill in the art to select a material so as to maximize the static friction coefficient between the coupling member and the metallic member. Similarly, while Bang does not include explicit teachings about the static friction coefficient between the hub material and the metallic material, it does teach methods of adhesion beyond friction (adhesion, insert-injection molding, knurling, and external fasteners, see Bang col. 2 lines 1-40), which implicitly teaches that the friction coefficient between the hub and metallic material is not anticipated to be high. Consequently, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select materials such that the plastic material forming the shaft coupling member has a higher static friction coefficient with the metallic material than the plastic material forming the hub.

Regarding claim 4, Bang in view of Skolfield teaches the motor assembly according to claim 1, but does not explicitly teach that the plastic material forming the shaft coupling member comprises a ductile material having a lower tensile strength than the plastic material forming the hub.
However, Bang in view of Skolfield further teaches that the plastic material forming the hub is a fiber-reinforced plastic and that the plastic material forming the shaft coupling member is a synthetic rubber. Examiner takes official notice that, as noted in the previous actions, fiber-reinforced plastics are generally known by those having ordinary skill in the art to have higher tensile strength than synthetic rubbers (see, e.g. page 10 of: https://laroverket.com/wp-content/uploads/2015/03/Elastomeric_materials.pdf, listing a variety of synthetic rubbers having a tensile strength with an upper range of 30 MPa; and https://web.archive.org/web/20151222121751/http://omnexus.specialchem.com/polymer-properties/properties/strength-at-yield-tensile listing tensile strengths for a variety of polymers wherein the fiber-reinforced polymers listed tend to have substantially higher typical tensile strengths than the synthetic rubbers—the sole exception: fiber-reinforced PA-12, which only partially overlaps the highest end of the range of tensile strengths listed for common synthetic rubbers). It would have been obvious to a person having ordinary skill in the art at the time of the invention to select a synthetic rubber material for the coupling member having a lower tensile strength than the rigid fiber-reinforced plastic of the hub, as they would have to go out of their way to select materials that performed differently.

Regarding claim 5, Bang in view of Skolfield teaches the motor assembly according to claim 1, but does not teach that the shaft coupling member further includes a head portion extending in the radial direction of the rotor shaft from an upper side of the body portion.
However, Skolfield teaches a head portion extending in a radial direction of the rotor shaft from an upper side of the body portion (flange 11, see Skolfield fig. 1).
It would have been obvious to a person having ordinary skill in the art to combine the additional teachings of Skolfield with the combined apparatus of Bang and Skolfield, as doing so would prevent accidental longitudinal movement of the hub (see Skolfield col. 3 lines 55-61).

Regarding claim 6, Bang in view of Skolfield teaches the motor assembly according to claim 5, wherein a diameter of the head portion is larger than a diameter of the hollow portion to prevent the hub from being separated from the rotor shaft (diameter of flange 11 is larger than of main portion of sleeve 4, see Skolfield fig. 1).

Regarding claim 7, Bang in view of Skolfield teaches the motor assembly according to claim 1, but does not explicitly teach that a diameter of the shaft insertion hole is smaller than a diameter of the rotor shaft such that the rotor shaft is press-fitted into the shaft insertion hole.
However, Skolfield further teaches that a diameter of the shaft insertion hole is smaller than a diameter of the rotor shaft such that the rotor shaft is press-fitted into the shaft insertion hole (diameter of shaft larger than diameter of bore, see Skolfield col. 2 lines 33-44). It would have been obvious to a person having ordinary skill in the art to combine the additional teachings of Skolfield with the combined apparatus of Bang and Skolfield, as doing so would secure compression of the sleeve between sleeve and shaft, thereby allowing transmission of torque (see Skolfield col. 2 lines 49-54).

Regarding claim 8, Bang in view of Skolfield teaches the motor assembly according to claim 7, wherein the shaft coupling surface includes a plastic material different from the plastic material forming the hub (as described in rejection of claim 1, the sleeve is taught as made from a synthetic rubber material, hub is made from fiber-reinforced plastic).

Regarding claims 9-11, Bang in view of Skolfield teaches the motor assembly according to claim 1. Bang additionally teaches the concept of including an intermediary (e.g. anti-deformation unit 1136, see Bang fig. 38) coupled via insert-injection (see Bang col. 34 lines 29-32). Examiner takes official notice that, as noted in the previous action, double injection molding and force fit/press-fitting are generally known in the art as alternative methods to bond components with distinct materials. see section labeled 'Background-Art' of Kim et al. (WO 2010002117). Consequently, the use of force-fitting, insert-injection molding, or double-injection molding to combine the hollow portion and shaft coupling member would have been obvious to a person having ordinary skill in the art as the combination of prior art elements according to known methods to yield predictable results.
Furthermore, Applicant is reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP § 2113). 

Regarding claim 15, Bang teaches a cleaner comprising: 
a cleaner body (30); a suction head configured to suck foreign substances on a surface to be cleaned into the cleaner body (20); and a motor assembly (100) disposed inside the cleaner body (See Bang fig. 2), 
a stator (see Bang col. 1 lines 57-67); 
wherein the motor assembly comprises: 
a motor comprising a rotor shaft and configured to be rotatable by electromagnetic interaction with the stator (see Bang col. 1 lines 57-67); 
a hub (impeller 1030 includes shaft combiner 1033, see Bang fig. 38 and col. 34 lines 64-65) made of a plastic material (fiber-reinforced plastic, see Bang col. 7 lines 1-3) and comprising a hollow portion configured to allow the rotor shaft to pass therethrough (see Bang fig. 16); and 
a shaft coupling member positioned between the hollow portion and the rotor shaft (anti-deformation unit 1036, see Bang col. 34 lines 66-67 and fig. 38) and including a body portion accommodated in the hollow portion (anti deformation unit 1036 is included in the inner face of shaft combiner 1033, see Bang fig. 38 and Col. 35 lines 1-7).
a shaft insertion hole into which the rotor shaft is inserted (shaft passes through center of anti deformation unit 1036, see Bang fig. 38), 
a shaft coupling surface in contact with the rotor shaft press-fitted into the shaft insertion hole (shaft is pressed in 1036a, see Bang fig. 38 and col. 35 lines 8-12), and 
Bang does not teach that the shaft is made of a metallic material, that the coupling member is made of a second plastic material different from the first plastic material.
However, Skolfield teaches the concept of attaching a hollow hub of a fan (3) to a shaft (1) with a shaft coupling member (4) positioned between the shaft and hollow portion of the hub (see Skolfield fig. 2), wherein the shaft is made of metal, the hub is made of rigid plastic, and the sleeve is made of flexible, resilient, and compressible material similar to synthetic rubber (see Skolfield col. 2 lines 13-32). It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Skolfield with the device of Bang, to produce a device wherein the rotor has a metal shaft and the shaft coupling member is removable and made of a different plastic material, as doing so represents the simple substitution of one known element for another to obtain predictable results.
Bang also does not explicitly teach that the body portion of the cited embodiment includes:  
a first coupling portion provided in the body portion, the first coupling portion comprising a plurality of protrusions protruding in a radial direction of the shaft insertion hole from an opposite surface of the shaft coupling surface of the body portion, 
wherein the hollow portion includes a second coupling portion configured to be coupled to the first coupling portion in a locking manner to prevent the body portion from rotating with respect to the hollow portion, the second coupling portion comprising a plurality of grooves to allow each of the plurality of protrusions to be inserted into each of the plurality of grooves, 
wherein a plurality of first contact surfaces in which each of the plurality of protrusions and each of the plurality of grooves face each other in the radial direction of the shaft insertion hole extends in a circumferential direction of the shaft coupling surface, and the plurality of first contact surfaces are spaced apart from each other along the circumferential direction of the shaft coupling surface, 
wherein a plurality of second contact surfaces in which each of the plurality of protrusions and each of the plurality of grooves face each other in the circumferential direction of the shaft coupling surface extends in the circumferential direction of the shaft coupling surface and the radial direction of the shaft insertion hole.
However, a separate embodiment of Bang does teach an anti-slip structure between shaft and hub, wherein the shaft includes a first coupling portion, the first coupling portion comprising a plurality of protrusions protruding radially outward from the rotor shaft (ridges between grooves 2072ba, see Bang fig. 48b), and the hollow portion includes a second coupling portion configured to be coupled to the first coupling portion in a locking manner to prevent the shaft from rotating with respect to the hollow portion, the second coupling portion comprising a plurality of grooves to allow each of the the protrusions to be inserted into the grooves (features corresponding to grooves 2072ba, see Bang col. 41 lines 30-38). Each of these grooves and protrusions form a plurality of contact surfaces extending circumferentially (outer surfaces of splines have a width, see Bang fig. 48b) and radially (splines extend from inner radius, see Bang fig. 48b).
It would have been obvious to a person having ordinary skill in the art to integrate the additional teachings of Bang into the motor assembly of Bang and Skolfield such that a first coupling portion provided in the body portion, the first coupling portion comprising a plurality of protrusions protruding in a radial direction of the shaft insertion hole from an opposite surface of the shaft coupling surface of the body portion, 
wherein the hollow portion includes a second coupling portion configured to be coupled to the first coupling portion in a locking manner to prevent the body portion from rotating with respect to the hollow portion, the second coupling portion comprising a plurality of grooves to allow each of the plurality of protrusions to be inserted into each of the plurality of grooves, 
wherein a plurality of first contact surfaces in which each of the plurality of protrusions and each of the plurality of grooves face each other in the radial direction of the shaft insertion hole extends in a circumferential direction of the shaft coupling surface, and the plurality of first contact surfaces are spaced apart from each other along the circumferential direction of the shaft coupling surface, 
wherein a plurality of second contact surfaces in which each of the plurality of protrusions and each of the plurality of grooves face each other in the circumferential direction of the shaft coupling surface extends in the circumferential direction of the shaft coupling surface and the radial direction of the shaft insertion hole
Such a modification would have ensured that there was no undesirable slip between the body portion and the impeller hub (see Bang col. 41 lines 27-29).



 
Response to Arguments
Applicant's arguments filed June 27th, 2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         





/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723